Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US Publication No. 2017/0244002) in view of Rothman (US Publication No. 2018/0013030), and further in view of Tsuji (JP406291357).
Regarding claim 1, Campbell discloses an avalanche photodiode comprising:
a substrate (101)
a structure (100) comprising a first layer (103) and a second layer (106), the first and second layers over and parallel to the substrate
wherein the first layer (103) is between the substrate (101) and the second layer (106)
wherein the first layer is an Aluminium Arsenide Antimonide multiplication layer (paragraph 66)
Campbell does not disclose a cross-sectional area parallel to the substrate of the first layer is smaller than that of the second layer, thereby forming a recess in a sidewall of the structure.  However, Rothman discloses a tapered structure in which a recess is formed so the first layer is smaller than the second layer in width (Figure 3).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the structure of Campbell to have Rothman’s recess for the first layer since it improves response time for high gains, allowing for hyperfrequency applications (paragraphs 22-24).
Regarding claim 2, Rothman discloses the sidewall of the structure is vertical or near vertical above the recess (Figure 3).
Regarding claim 3, Campbell discloses the sidewall (71) of the structure and the recess are coated with a dielectric material (paragraph 123).
Regarding claim 4, Campbell/Rothman discloses the limitations as discussed in the rejection of claim 1 above.  Campbell/Rothman does not specifically disclose the avalanche photodiode has a maximum responsivity at a wavelength of 1.3um or 1.55um.  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the maximum responsivity to be at a wavelength of 1.3um or 1.55um to maximize gain for hyperfrequency applications, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, Campbell discloses a thickness of the first layer is 0.6um to 1.5um (paragraph 65).
Regarding claim 6, Campbell discloses the structure is a PIPIN structure (paragraph 35).

a P-type contact layer (109) at a top of the structure
an intrinsic absorption layer (106)
an intrinsic grading layer (105)
a P-type charge layer (104)
the first layer (103)
an N-type contact layer (102), adjacent to the substrate (101)
wherein the second layer (106) is at least one of the P-type contact layer, the intrinsic absorption layer, the intrinsic grading layer or the P-type charge layer (paragraph 35)
Regarding claim 8, Campbell discloses the avalanche photodiode is a top illuminated photodiode (Figure 4).
Regarding claim 9, Campbell discloses at least one of: a top contact (421) mounted on a layer distal to the substrate; or a bottom contact (421) mounted on the substrate (Figure 4).
Regarding claim 10, Campbell discloses the first layer is an AlAs0.56SB0.44 layer (paragraph 71).
Regarding claim 11, Campbell discloses the first layer is lattice matched to the substrate and the substrate is Indium Phosphide (paragraph 46).
Regarding claim 12, Campbell discloses the second layer comprises an InGaAs absorption layer (paragraph 5).
Regarding claim 13, Campbell discloses the second layer is lattice matched to the substrate (paragraph 46).
Regarding claim 14, Campbell discloses a method of fabricating an avalanche photodiode comprising: depositing a first layer (103) comprising Aluminium Arsenide Antimonide over a substrate (paragraph 66); depositing a second layer (106) over the first layer.

Campbell does not disclose the first layer to be a multiplication layer made of AlAsSb.  However, Tsuji discloses the use of an AlAsSb multiplication layer (13).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the multiplication layer of Campbell to be formed of AlAsSb, as taught by Tsuji, since it can embody low noise and high speed response while exerting a tensile stress on the first semiconductor layer (abstract), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 15, Campbell discloses the removing a portion of the first layer comprises performing a wet oxidation process on the first and second layers (paragraph 69).
Regarding claim 16, Campbell discloses the removing a portion of the first layer further comprises removing oxide formed by the wet oxidation process (paragraph 69).
Regarding claim 17, Rothman discloses prior to the removing a portion of the first layer, an etch process is performed on the first layer and the second layer to form a structure comprising the first layer and the second layer with vertical or near vertical sidewall(s) (Figure 3; paragraph 69).
Regarding claim 18, Rothman discloses a dielectric material (71) is deposited on sides of the first layer and second layer.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nakata et al. (US Publication No. 2007/0090397) discloses AlAsSb use with a multiplication layer (paragraphs 18-19).  King et al. (US Publication No. 2004/0200523) discloses the use of AlAsSb among several art recognized equivalents for a multiplication layer (paragraph 82).  Fathimulla et al. (US Publication No. 2007/0196113) discloses an AlAsSb multiplication layer (paragraph 35).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/N.R.P/     2/4/2021Examiner, Art Unit 2897       

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897